Citation Nr: 1646979	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over this claim is currently with the RO in St. Petersburg, Florida.

On his July 2010 Substantive Appeal Form, the Veteran requested a hearing before a Member of the Board.  In a statement received from the Veteran's representative in January 2014, the Veteran's request for a hearing was withdrawn; however, another statement from the representative in April 2014 reported that the Veteran desired a hearing before the Board.  Due to these conflicting statements, the Veteran was sent a clarification letter in September 2015 to obtain his desire for a Board hearing.  In October 2015, the Veteran responded that he would like to withdraw his request for a hearing before the Board.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704 (e)(2015).

In November 2015, the Board remanded this matter to the RO.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

In a written and signed statement received in August 2016, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeal for entitlement to an increased rating for bilateral hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased rating for bilateral hearing loss have been met.
38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement from the Veteran, received in August 2016, the Veteran withdrew the perfected appeal of entitlement to an increased rating for service-connected hearing loss.  As the Veteran has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal of entitlement to an increased rating for bilateral hearing loss, having been withdrawn, is dismissed.


____________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


